Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims:
Claims 1-20 are pending in this Office Action.
Claims 1, 8 and 15 are amended.

Response to Arguments
Applicant’s arguments, filed 12/23/2021 have been fully considered and are persuasive.  Specifically, in regards to amended claim language clarifying connection interval.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bianchi.  Please see citation below.
Additionally, Terminal Disclaimer, filed 12/23/2021, acknowledged and approved, 12/27/2021, therefore the Double Patenting rejection is withdrawn.
Specification amendments, filed 12/23/2021, acknowledged, objection is withdrawn.


Applicant’s invention as claimed:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-9, 11-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2017/0325161, hereinafter Kwon, and further in view of Ghai (US 2015/0327052), hereinafter Ghai and further in view of Bianchi (US 2015/0053144), hereinafter Ghai.
Regarding claims 1, 8 and 15, 
Kwon teaches a method of a communication device comprising: performing a wireless scan procedure by utilizing a radio communication technology to receive advertising data broadcasted by an external device (see fig. 6 and paras. 179-180, a scanning device performing a wireless scan by utilizing BLE technology (i.e. radio communication) to receive advertising packets broadcasted by an advertising device); 
 determining a connection interval corresponding to the external device according to one or more policies stored in the communication device (see paras. 277-278, determining characteristics corresponding to the linking devices based on stored mandatory properties for filtering connectivity of devices (i.e. polices)(see also para. 175), wherein the characteristics can be that of connection duration, state and speed (i.e. connection interval)(see further paras. 286, 287, 291 and 305-307));  
and building a wireless connection with the external device for communication in the connection interval (see para. 270, upon checking information included in the advertising message transmitted from the first device 300, the second device 400 transmits a connection request message for requesting a BLE connection to the first device 300 (S6020), whereby the first device 300 and the second device 400 form a BLE connection);  
Kwon fails to teach matching the device to one or polices based on device name and address.
However, in analogous art Ghai teaches under a condition that at least one of a device name and an address of the advertising data matches the one or more policies (see paras. 96 and 103 in some embodiments, a condition may specify a certain piece of the information in the authorization request message that would allow the association to be authorized (i.e. data matches one or more policies) wherein, the condition may correspond to a list of types of devices, names which are allowed to associate with the network and further identifying information such as device address).
see para. 103).    
Kwon modified fails to teach wherein the connection interval is an interval time between two adjacent times.
However, in analogous art Bianchi teaches wherein the connection interval is an interval time between two adjacent times of the communication device connecting the external device in the wireless connection (Applicants specification discloses between two adjacent time as being a time between two adjacent times, such as 7.5ms (para. 29).  Here, see para. 75, a BLE connection interval is determined, wherein the connection interval can be in quarter of seconds or a tenth of a second (i.e. between two adjacent times) connecting the mobile device (i.e. communication device) to the collar (i.e. external device)).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to modify Kwon to include wherein the connection interval is an interval time between two adjacent times as taught in Bianchi.  One would do so for the benefit of utilizing timely updates with less load (e.g. lower power consumed) (see para. 103).    
Amdt. dated Sept. 1, 2020
Regarding claims 3, 11 and 17,
Kwon in view of Ghai and Bianchi teaches the limitations as described in claim 1 above.
Kwon further teaches determining the connection interval according to a battery level of the external device (see paras. 164 and 170, wherein battery level of the connection devices are used to determine how attribute characteristics will be used when services are configured, wherein attribute characteristics can include connection duration, state and speed (i.e. connection interval)(see further paras. 286, 287, 291 and 305-307)).Appl. No.16/232,819 

Regarding claims 4, 12 and 18,
Kwon in view of Ghai and Bianchi teaches the limitations as described in claim 1 above.
Kwon further teaches determining the connection interval according to whether data communicated between the communication device and the external device includes time-related data (Applicants specification provides for time related data to be that of power management (para. 52).  Here, see paras. 304-305, wherein connection duration can be calculated based on standby and operational times).Appl. No.16/232,819 

Regarding claims 5, 13 and 19,
Kwon in view of Ghai and Bianchi teaches the limitations as described in claim 1 above.
Kwon further teaches determining the connection interval according to a loading of the external device and/or a loading of the communication device (see paras. 277-278, determining connection durations according to initiation times/duration (i.e. loading of device)).


Regarding claims 6, 14 and 20,
Kwon in view of Ghai and Bianchi teaches the limitations as described in claim 1 above.
Kwon fails to teach determining the connection interval according to a degree of congestion.
However, Ghai further teaches determining the connection interval according to a degree of congestion between the communication device and the external device (see paras. 108, determining authorization for connecting device based on level of network congestion).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to modify Kwon to include determining the connection interval according to a degree of congestion as taught in Ghai.  One would do so for the benefit of authorization association based on policies specific to the device (see para. 103).    

Regarding claim 7,
Kwon in view of Ghai and Bianchi teaches the limitations as described in claim 1 above.
Kwon fails to teach determining the connection interval according to the capacity of the connection of external device.
However, Ghai further teaches determining the connection interval according to the capacity of the connection interval of the external device (see paras. 100 and 108, determining authorization for connecting device based on supported data rates and IEEE 802.11 capabilities of a client device).
see para. 103).    

Regarding claim 9,
Kwon in view of Ghai and Bianchi teaches the limitations as described in claim 1 above.
Kwon further teaches wherein the communication component is a bluetooth communication component, a bluetooth low energy (BLE) communication component, or a Wi-Fi communication component (see fig. 6 and paras. 179-180, a scanning device performing a wireless scan by utilizing BLE technology (i.e. radio communication) to receive advertising packets broadcasted by an advertising device).

Claims 2, 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Ghai and further in view of Arnold (US 2007/0168414), herein after Arnold.
Regarding claims 2, 10 and 16,
Kwon in view of Ghai and Bianchi teaches the limitations as described in claim 1 above.
Kwon in view of Ghai fails to teach determining the connection interval according to whether the device has a local power supply.
However, in analogous art Arnold teaches determining the connection interval according to whether the external device has a local power supply (see para. 17, wherein connection directives may include information as to whether device is connected to power supply).Appl. No.16/232,819 
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to modify Kwon to include determining the connection interval according to whether the device has a local power supply as taught in Arnold.  One would do so for the benefit of determining directives to apply to device (see para. 17).    



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAD H SIDDIQI whose telephone number is (469)295-9126. The examiner can normally be reached M-F 9 am-5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Emad Siddiqi/Examiner, Art Unit 2458                                                                                                                                                                                                        
/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458